Exhibit 10.1

SEPARATION AGREEMENT

SEPARATION AGREEMENT by and among SABRE CORPORATION (“Sabre”) or the “Company”)
and Tom Klein (“Executive”), dated as of June 20, 2016 (this “Agreement”).

WHEREAS, Executive and Sabre and certain of its subsidiaries are parties to that
certain Employment Agreement, dated as of August 14, 2013 (the “Employment
Agreement”), pursuant to which Executive is serving as the President and Chief
Executive Officer of the Company; and

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
shall have the meaning given to such terms in the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
parties hereby agree as follows:

1. Termination of Term under Employment Agreement. Executive and the Company
agree that Executive’s service as President and Chief Executive Officer of the
Company shall terminate effective on the earlier of December 31, 2016 at 5 p.m.
(CST) or such date as is determined by the Company in its sole discretion and is
communicated to Executive via written or electronic notice (such date before
December 31, 2016, the “Transition Date”). Executive hereby resigns
(a) effective December 31, 2016 as a member of the Board of Directors (the
“Board”) of the Company and (b) effective as of the Transition Date as a member
of the Board of Directors of any of its subsidiaries and affiliates (together,
the “Company Group”) and from all other officer and other positions with the
Company Group.

2. Continued Employment.

(a) For the period commencing on the Transition Date and continuing through
December 31, 2016 at 5 p.m. (CST) (the “Separation Date”), Executive will
continue in employment with the Company as an employee at will (and subject to
Section 2(b) hereof) in the role of special advisor to the Chairman of the
Board. Effective as of the Separation Date, Executive shall cease to be an
employee of the Company Group and will not be eligible to receive any salary or
benefits of employment, except as described in this Agreement.

(b) For the period from the date hereof through the Separation Date
notwithstanding the occurrence of the Transition Date (such period the
“Remaining Employment Period”), Executive shall continue to participate in all
employee benefit plans, programs and arrangements of the Company as in effect
from time to time, in accordance with their terms, including (without
limitation) continued vesting in outstanding equity incentive awards and
participation in Company-sponsored insurance plans, it being understood and
agreed that Executive shall be entitled to participate in the 2016 Executive
Incentive Plan for the full year of 2016 in accordance with the bonus or
incentive opportunity previously granted to him and to receive the amounts
earned (if any) payable in 2017 in accordance with such plan notwithstanding the
termination of his employment on the Separation Date as contemplated hereby. In
addition, during



--------------------------------------------------------------------------------

the Remaining Employment Period, all the terms and conditions of the Employment
Agreement (including, without limitation, Executive’s salary and other
compensation and benefits) shall continue to apply, subject to the possible
change in Executive’s position and the expiration of the term of Executive’s
employment described in Sections 1 and 2(a) of this Agreement; provided that
(x) in the event of a termination of Executive’s employment without Cause or by
reason of his Disability during such period, Executive shall be treated for all
purposes of this Agreement (including without limitation Section 5 hereof) as if
his employment had continued through the Separation Date and Executive shall be
entitled only to the benefits in this Agreement, and not to any benefits
provided in the Employment Agreement arising from such termination, (y) in the
event of any voluntary termination of Executive’s employment during such period
(whether or not Executive alleges Good Reason) shall be treated as a termination
without Good Reason under the Employment Agreement and he shall not be entitled
to any benefits pursuant to this Agreement but the covenants in Section 5 and 6
hereof shall continue in effect and Executive shall be entitled to the
Non-Compete Consideration as provided in Section 5 and (z) a termination of
Executive’s employment for any other reason during such period, Executive shall
not be entitled to any benefits, or be subject to any obligations, pursuant to
this Agreement.

3. Payments and Benefits.

(a) Within thirty (30) days following the Separation Date, the Company shall pay
the Accrued Obligations to Executive, subject to applicable tax withholdings.

(b) In consideration for, subject to and conditioned on (x) Executive’s
execution of this Agreement and compliance with its terms and conditions, and
(y) Executive’s execution on or within twenty-one (21) days following the date
hereof and Executive’s non-revocation of the waiver and release of claims set
forth in Exhibit A (the “Release”), the Company shall provide the Executive with
continued coverage under the Company’s group health plans (based on Executive’s
current coverage elections) for Executive and his eligible dependents for the
thirty (30) consecutive months following the Separation Date at active employee
rates.

(c) During and following termination of Executive’s employment, Executive shall
continue to be entitled to net settlement of stock options and restricted stock
units consistent with prior practice and in accordance with the terms and
conditions of the net settlement services of the equity plan administrator.

4. Return of Company Property. Executive covenants that he will promptly return
all Company Group property in his possession to the Company and acknowledges and
agrees to cooperate with the Company Group as provided in Section 9 of the
Employment Agreement.

5. Restrictive Covenants.

(a) Executive hereby (x) acknowledges and reaffirms all of his restrictive
covenants set forth in Section 8 of the Employment Agreement, which covenants
shall remain in full force and effect in accordance with their express terms and
conditions following the Separation Date, except as otherwise expressly provided
in this Section 5, and expressly agrees that such restrictive covenants are
reasonable in scope and nature and (y) acknowledges and agrees that during the
course of his employment with the Company, Executive has had access to
Confidential Information and Trade Secrets.



--------------------------------------------------------------------------------

(b) In consideration for (x) Executive’s covenants contained in Section 8 of the
Employment Agreement, as amended by this Section 5(b), and Sections 5 and 6 of
this Agreement, and subject to his compliance with such covenants during their
period of applicability and (y) Executive’s execution and non-revocation of the
Release as contemplated above, the Company will, subject to approval from the
Compensation Committee of the Company, grant Executive an award of 210,000
restricted stock units pursuant to the Sabre 2016 Corporation Omnibus Incentive
Compensation Plan (the “Non-Compete Consideration”), as more fully described and
subject to the additional terms set forth in the Award Agreement attached as
Exhibit B hereto, and be subject to applicable tax withholdings. For purposes of
Section 8 of the Employment Agreement, the “Restricted Period” shall be amended
to be defined as the period commencing on Executive’s employment with the
Company and ending on the second anniversary of the Separation Date.
Section 8(c) of the Employment Agreement shall be amended and restated in its
entirety as follows: “During the Restricted Period, you shall not, directly or
indirectly, whether as an employee, director, owner, partner, shareholder (other
than the passive ownership of securities in any public enterprise which
represent no more than five percent (5%) of the voting power of all securities
of such enterprise), consultant, agent, co-venturer, independent contractor or
otherwise, or through any other “person” (which, for purposes of this
subsection, shall mean an individual, a corporation, a partnership, an
association, a joint-stock company, a trust, any unincorporated organization, or
a government or political subdivision thereof), perform any services for or on
behalf of, any Competitor of the Company. For purposes of this Section 8, a
“Competitor” of the Company shall mean (i) any entity or business (x) that
competes or (y) that engages in a line of business that competes, in each of
(x) and (y), with the business of the Company, and (ii) Travelport and Amadeus
and their respective affiliates, successors and assigns, it being understood and
agreed that in the event either of such entities and their respective
affiliates, successors and assigns no longer engages in a line of business that
competes with any business of the Company such entity, and its affiliates,
successors and assigns shall no longer be deemed a Competitor of the Company for
purposes of this Section 8.” Executive acknowledges and agrees that (i) the
Company has a substantial business interest in compliance by him with his
obligations under Section 8 of the Employment Agreement, as amended by this
Section 5(b), and Sections 5 and 6 of this Agreement, (ii) the restrictions of
such sections are reasonable and that he has received good and valuable
consideration hereunder in consideration for his agreement to such restrictions
and (iii) engaging in the activities restricted by the covenants set forth in
Section 8 of the Employment Agreement, as amended by this Section 5(b), and
Sections 5 and 6 herein for or on behalf of any unit, division, line of
business, parent, subsidiary, affiliate (as defined in Rule 144 under the
Securities Act of 1933, as amended), successor or assign of Travelport, Amadeus,
AMEX, Etihad Airways, American Airlines, United Airlines, Delta Airlines,
Lufthansa Group, Expedia, Priceline, TripAdvisor, Alphabet, Amazon, Facebook,
Concur/SAP, Oracle, Farelogix, TravelClick, Carlson Wagonlit, BCD Travel,
Hewlett Packard Enterprises, Travelsky, Hogg Robinson Group Travel and Computer
Sciences Corporation would result in inevitable disclosure or use of
Confidential Information to the detriment of the Company or its affiliates.
Without limiting the remedies available to the Company by law or pursuant to the
Employment Agreement or this Agreement, Executive acknowledges and agrees that
upon any breach by him of his obligations under Section 8 of the Employment
Agreement, as amended by this Section 5(b), or Section 5 or 6 of this Agreement,
the Non-Compete Consideration shall immediately be forfeited for no
consideration.



--------------------------------------------------------------------------------

6. Confidentiality. Without limiting any other provision of this Agreement, at
all times following the execution of this Agreement, except in the good faith
performance of Executive’s duties to the Company or any other member or members
of the Company Group or where required by law, statute, regulation or rule of
any governmental body or agency, or pursuant to a subpoena or court order,
Executive shall not, directly or indirectly, for Executive’s own account or for
the account of any other person, firm or entity, use or disclose any
Confidential Information or proprietary Trade Secrets of the Company to any
third person unless such Confidential Information or Trade Secret has been
previously disclosed to the public, is in the public domain, or is known in the
industry (other than, in any case, by reason of Executive’s breach of Section 8
of the Employment Agreement or this Section 6). Notwithstanding the foregoing,
to the extent Executive is compelled to disclose any Confidential Information or
Trade Secret by lawful service of process, subpoena, court order, or otherwise
is compelled to do by law, Executive agrees, to the extent legally permitted, to
provide the Company with a copy of the document(s) seeking disclosures of such
information promptly upon receipt of such document(s) and prior to Executive’s
disclosure of any such information, so that the Company may, upon notice to
Executive and at its expense, take such action as it deems to be necessary or
appropriate in relation to such subpoena or request and Executive may not
disclose any such information until the Company has had the opportunity to take
such action.

7. Entire Agreement; No Other Promises. Each of the parties hereto acknowledges
and represents that this Agreement (including, without limitation, the Exhibits
hereto, which are considered a part of this Agreement for all purposes, and the
documents referred to in this Agreement as having continued effect or
application) contains the entire agreement between the Company and Executive,
and except as expressly provided herein, the Agreement supersedes any and all
previous agreements between any member of the Company Group and Executive
concerning the subject matter hereof. For the avoidance of doubt, (x) during
Executive’s continued employment and following termination of Executive’s
employment, the restrictive covenants set forth in Section 8 of the Employment
Agreement, as amended by Section 5(b) hereof, and the restrictive covenants set
forth in Sections 5 and 6 of this Agreement shall remain in force, along with
any other terms in the Employment Agreement related to the enforcement of such
covenants, (y) following the termination of Executive’s employment, the
covenants set forth in Sections 7 (to the extent provided in Section 2(b) of
this Agreement) and Sections 9, 10 and 11(b), (c) and (f) of the Employment
Agreement shall remain in force, along with any other terms in the Employment
Agreement related to the enforcement of such covenants and (z) nothing herein is
intended or should be construed to affect any rights in the nature of
indemnification, contribution or similar rights to which the Company Group or
Executive may be or become entitled, including (without limitation) pursuant and
subject to the Company’s by-laws, certificate of incorporation or any written
indemnification agreement by and between the Company and Executive, and any
applicable directors’ and officers’ liability insurance policies. Each of the
parties hereto further acknowledges and represents that the none of the other
parties hereto, neither the other party hereto nor any of its agents,
representatives or employees have made any promise, representation or warranty
whatsoever, express, implied or statutory, not contained herein, concerning the
subject matter hereof, to induce such party to execute this Agreement, and
acknowledge that such party has



--------------------------------------------------------------------------------

not executed this Agreement in reliance on any such promise, representation or
warranty. Executive and the Company expressly acknowledge and agree that
Sections 1 and 2 above accurately represent and describe the circumstances under
which Executive’s services to the Company are ending.

8. Equitable Relief. The parties acknowledge that a remedy at law for any breach
or attempted breach of this Agreement will be inadequate, and agree that each of
them shall be entitled to specific performance and injunctive and other
equitable relief in the case of any such breach or attempted breach. The parties
shall be entitled to apply to any court with jurisdiction in the matter for such
relief.

9. Severability. If any term or condition of this Agreement shall be held to be
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction or any arbitrator, this Agreement shall be construed without such
term or condition. If at the time of enforcement of any provision of this
Agreement, a court or an arbitrator shall hold that the duration, scope or area
restriction of any provision hereof is unreasonable under circumstances now or
then existing, the parties hereto agree that the maximum duration, scope or area
reasonable under the circumstances shall be substituted by the court or
arbitrator for the stated duration, scope or area.

10. Choice of Law and Forum. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the State of Texas, without regard
to its choice of law provisions. Except as contemplated by Section 8 hereof or
as otherwise provided in Section 8(f) of the Employment Agreement in respect of
the enforcement of the restrictive covenants set forth in Section 8 of the
Employment Agreement, any claim, controversy or dispute under or relating in any
way to this Agreement (collectively, a “dispute”) shall be resolved by
confidential, binding arbitration. The parties will submit the dispute, within
30 business days following service of notice of such dispute by one party on the
other, to the Judicial Arbitration and Mediation Services (J*A*M*S/Endispute)
for prompt resolution in Dallas, Texas, under its rules for labor and employment
disputes. The decision of the arbitrator will be final and binding upon the
parties, and judgment may be entered thereon in accordance with applicable law
in any court having jurisdiction. The arbitrator shall have the authority to
make an award of monetary damages and interest thereon, or specific performance
or an injunction. The parties hereby waive any claim to punitive or exemplary
damages and the arbitrator shall not be empowered to award such damages. The
arbitrator will have no authority to order a modification or amendment of this
Agreement (except as contemplated by Section 9 hereof). Each party shall bear
its or his own costs and fees, but the arbitrator shall have the discretion to
award reasonable attorney’s fees and arbitration expenses to the prevailing
party in the arbitration, including (without limitation) the fees of the
arbitrator.

11. Amendment. This Agreement may not be amended or modified in any way, except
pursuant to a written instrument signed by both parties.

12. Waiver. Failure of a party hereto at any time to enforce any provision of
this Agreement or to require performance by the other party of any provisions
hereof shall in no way affect the validity of this Agreement or any part hereof
or the right of such party thereafter to enforce its rights hereunder; nor shall
it be taken to constitute a condonation or waiver by such party of that default
or any other or subsequent default or breach.



--------------------------------------------------------------------------------

13. Notices. All notices or other communications hereunder shall not be binding
on either party hereto unless in writing, and delivered to the other party
thereto at the following address:

 

If to the Company:   

Sabre Corporation

3150 Sabre Drive

Southlake, Texas 76092

Attention: General Counsel

With a copy to:   

Arthur H. Kohn

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

If to Executive:    Tom Klein With a copy to:   

Richard A. Tulli

Gardere, Wynne Sewell LLP

1601 Elm Street, Suite 3000

Dallas, Texas 75201

Notices shall be deemed duly delivered upon hand delivery thereof at the above
addresses, one business day after deposit with a nationally recognized overnight
delivery company, or three business days after deposit thereof in the United
States mails, postage prepaid, certified or registered mail. Any party may
change its address for notice by delivery of written notice thereof in the
manner provided.

14. Headings. The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.

15. Section 409A. All amounts payable under this Agreement and the Award
Agreement are intended to comply with Section 409A of the Internal Revenue Code
(“Section 409A”) and the provisions of this Agreement and the Award Agreement
shall be interpreted in a manner consistent with that intent. It is intended for
purposes of applying Section 409A that the Non-Compete Consideration will be
paid and settled on the first to occur of a fixed payment date or the death of
Executive. All reimbursements and in-kind benefits provided under this
Agreement, including (without limitation) health benefits pursuant to
Section 3(b) hereof, shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements and in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) the amount of in-kind benefits and expenses eligible for
reimbursement during a calendar year may not affect the in-kind benefits and
expenses eligible for reimbursement in any other calendar year, (ii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and
(iii) the right to in-kind benefits and reimbursements are not subject to set
off or liquidation or exchange for any other benefit. Nothing in this Agreement
shall be construed as a guarantee of any particular tax treatment



--------------------------------------------------------------------------------

to Executive. The Executive shall be solely responsible for the tax consequences
with respect to all amounts payable under this Agreement, and in no event shall
the Company have any responsibility or liability if this Agreement does not meet
any applicable requirements of Section 409A.

***



--------------------------------------------------------------------------------

HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE PARTIES HERETO HAVE EXECUTED THIS
AGREEMENT AS OF THE DAY AND YEAR FIRST WRITTEN ABOVE.

 

Sabre Corporation By:  

  /s/ William G. Robinson, Jr.

  Name:   William G. Robinson, Jr.   Title:   Executive Vice President and Chief
Human Resources Officer

 

Executive

  /s/ Tom Klein

Tom Klein



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE OF CLAIMS



--------------------------------------------------------------------------------

FORM OF GENERAL RELEASE

THIS GENERAL RELEASE (this “Release”) is entered into by and among Sabre
Corporation (the “Company”) and Thomas Klein (referred to below as the
“Executive”) as of the     day of June, 2016. The Company and the Executive
agree as follows:

1. Employment Status. The Executive’s employment with the Company shall
terminate effective as of December 31, 2016, and not later than such date the
Executive shall be deemed to have resigned from any and all directorships,
officers and other positions that he holds at the Company or any of its
subsidiaries or affiliates.

2. Payment and Benefits. Upon the effectiveness of the terms set forth herein,
as provided in Section 9 hereof, the Company shall provide the Executive with
the payments and benefits as set forth in Sections 3(b) and 5(b) of the
Separation Agreement by and between the Company and the Executive dated as of
June     , 2016 (“Separation Agreement”).

3. No Liability. This Release does not constitute an admission by the Company,
or any of its subsidiaries, affiliates, divisions, trustees, officers,
directors, partners, agents, or employees, or by the Executive, of any unlawful
acts or of any violation of federal, state or local laws.

4. Release. In consideration of the payments and benefits set forth in Sections
3(b) and 5(b) of the Separation Agreement, the Executive, for himself, his
heirs, administrators, representatives, executors, successors and assigns
(collectively, “Executive Releasors”) does hereby irrevocably and
unconditionally release, acquit and forever discharge the Company and in such
capacity each of its subsidiaries, affiliates, divisions, successors, assigns,
trustees, officers, directors, partners, agents, and former and current
employees, including without limitation all persons acting by through, under or
in concert with any them, and any affiliate of the foregoing (collectively, the
“Company Releasees”), and each of them from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
remedies, actions, causes of action, suits, rights, demands, costs, losses,
debts and expenses (including attorneys’ fees and costs) of any nature
whatsoever, known or unknown, whether in law or equity and whether arising under
federal, state or local law and in particular, but not limited to, claims based
upon express or implied contract, promissory estoppel, fraud, misrepresentation,
wages or benefits owed, claims for torts, including but not limited to
defamation, intentional or negligent infliction of emotional distress, claims
for wrongful discharge, discrimination, or retaliation, claims under the
Americans with Disabilities Act (“ADA”), Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, 42 U.S.C. 1981, the Civil Rights Acts of
1866 and 1872, the Family and Medical Leave Act of 1993 (“FMLA”), the Age
Discrimination in Employment Act (“ADEA”), the Older Workers Benefit Protection
Act (“OWBPA”), the Genetic Information Nondiscrimination Act (“GINA”), the Fair
Labor Standards Act of 1938 (“FLSA”), the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”), the National Labor Relations Act (“NLRA”),
the Sarbanes Oxley Act (“SOX”), the Employee Retirement Income Security Act
(“ERISA”), the Racketeer Influenced and Corrupt Organization Act (“RICO”), the
Texas Labor Code, and any and all local, state and federal statutes, laws or
ordinances which prohibit discrimination or retaliation on the basis of workers’
compensation status, but do not include workers’ compensation claims or claims
for unemployment or state disability insurance benefits.

Nothing in this Release is intended to or shall be interpreted to waive,
release, or relinquish Executive’s rights with respect to vested benefits, if
any, to which he may be entitled under or as referred to in the Separation
Agreement. Moreover, nothing herein shall release the Company from its
obligations arising under or referred to or described in the Separation
Agreement, including, without limitation, pursuant to the Company’s obligations
to the Executive pursuant to the Company’s equity compensation



--------------------------------------------------------------------------------

plans and the Executive’s equity agreements thereunder or any right of
indemnification or insurance held by the Executive. It is the express intent of
Executive to fully and finally resolve and compromise any and all legally
waiveable claims against the Company Releasees as of the time Executive executes
this Release.

In addition, nothing in this Release is intended to interfere with the
Executive’s right to file a charge with the Equal Employment Opportunity
Commission in connection with any claim the Executives believes he may have
against the Company Releasees. However, by executing this Release, the Executive
hereby waives the right to recover in any proceeding that the Executive may
bring before the Equal Employment Opportunity Commission or any state human
rights commission or in any proceeding brought by the Equal Employment
Opportunity Commission or any state human rights commission on the Executive’s
behalf. Executive, by signing below, specifically represents to the Company that
he has entered into this Release knowingly and voluntarily.

5. Bar. The Executive acknowledges and agrees that if he should hereafter make
any claim or demand or commence or threaten to commence any action, claim or
proceeding against the Company Releasees with respect to any cause, matter or
thing which is the subject of the release under Paragraph 4 of this Release,
this Release may be raised as a complete bar to any such action, claim or
proceeding, and the applicable Company Releasee may recover from the Executive
all costs incurred in connection with such action, claim or proceeding,
including attorneys’ fees.

6. Restrictive Covenants. Without limitation to other provisions therein, the
Executive acknowledges that the provisions referenced in Section 7 of the
Separation Agreement shall continue to apply as provided in such Section 7.

7. Disputes. This Release is governed by the dispute resolution process set
forth in Section 10 of the Separation Agreement.

8. Time to Consider Release. Executive has 21 calendar days to review and
consider the provisions of this Release. Executive does not have to wait 21 days
to accept the Release. If at the end of this 21 day period, Executive has not
returned an executed copy of this Release to Rachel Gonzalez, at 3150 Sabre
Drive, Southlake TX 76092, Executive understands that Company Releasees are not
required to accept the Release and provide him with any of the benefits
described in Sections 3(b) and 5(b) of the Separation Agreement that are
contingent on the Release.

9. Revocation Period. Executive has a period of 7 days following the execution
of this Release to revoke the acceptance. To revoke, Executive must provide
written notice to Company Releasees, delivered to the attention of Rachel
Gonzalez at 3150 Sabre Drive, Southlake TX 76092. This written notice must be
received by 5pm CST on the 7th day following the execution of the Release (the
day of initial execution is not included in this calculation). Alternatively,
any revocation may be faxed to Ms. Gonzalez at fax number 682-605-7180 (within
the time frame stipulated above). If the acceptance is not so revoked, it shall
become effective and irrevocable.

10. Right to an Attorney. Company Releasees have advised Executive to consult
with an attorney (at his own costs) before signing this Release. Executive
understands it is his right to consult counsel before signing, and he
acknowledges that he is being given adequate time to do so.

11. Knowingly and Voluntarily. Executive agrees that he fully understands all
provisions of this Release. Executive is voluntarily entering into this Release
with full knowledge of the terms contained in the Release and the fact that he
does not have to sign the Release.



--------------------------------------------------------------------------------

12. Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

IN WITNESS WHEREOF, the parties have executed this Release on the     day of
                    , 2016.

 

EXECUTIVE

 

Thomas Klein SABRE CORPORATION

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B

SABRE CORPORATION

2016 OMNIBUS INCENTIVE COMPENSATION PLAN

FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT

THIS AGREEMENT, made as of this December 31, 2016, between Sabre Corporation
(the “Company”) and Tom Klein (the “Participant”).

WHEREAS, the Company has adopted the Sabre Corporation 2016 Omnibus Incentive
Compensation Plan (the “Plan”) to promote the interests of the Company and its
stockholders by providing the employees and non-employee directors of the
Company, who are largely responsible for the management, growth, and protection
of the business of the Company, with incentives and rewards to encourage them to
continue in the service of the Company;

WHEREAS, Section 7 of the Plan provides for the Grant to Participants of Other
Stock-Based Awards, including restricted stock units (“RSUs”); and

WHEREAS, Participant and the Company and certain of its subsidiaries are also
parties to that certain Employment Agreement, dated as of August 14, 2013 (the
“Employment Agreement”); and

WHEREAS, the Participant and the Company are parties to that certain Separation
Agreement, dated as of June     , 2016 (the “Separation Agreement”)

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1. Grant of RSUs. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant
210,000 RSUs. Each RSU granted hereunder represents the right to receive one
share of the Company’s Common Stock on the Settlement Date (as defined herein),
upon the terms and subject to the conditions (including the vesting conditions)
set forth in this Agreement and the Plan.

 

2. Grant Date. The grant date of the RSUs is December 31, 2016 (the “Grant
Date”).

 

3. Vesting of RSUs.

 

  (a) The RSUs shall vest in full on January 1, 2019 (the “Vesting Date”),
provided that the Participant complies with his obligations pursuant to Sections
5 and 6 of the Separation Agreement and Section 8 of the Employment Agreement
through the Vesting Date.

 

  (b) In the event of the Participant’s death prior to the Vesting Date, the
RSUs shall vest in full as of the date of the Participant’s death.

 

  (c) The vesting of the RSUs will not be affected by the termination or
cessation of the Participant’s employment with or services to the Company.



--------------------------------------------------------------------------------

4. Settlement. Settlement of any RSUs granted hereunder will be made in the form
of shares of Common Stock delivered to the Participant no later than (x) the
fifth business day following the Vesting Date or (y) in the event of the
Participant’s death, the ninetieth day following the Participant’s death (each
of (x) or (y), the “Settlement Date”).

 

5. Rights as a Shareholder. The Participant shall have no rights as a
stockholder of the Company with respect to any shares of Common Stock covered by
or relating to the RSUs until the date of issuance to the Participant of a
certificate or other evidence of ownership representing such shares of Common
Stock in settlement thereof. For purposes of clarification, the Participant
shall not have any voting or dividend rights with respect to the shares of
Common Stock underlying the RSUs prior to the applicable Settlement Date.

 

6. Transferability. Subject to any exceptions set forth in the Plan, until such
time as the RSUs are settled in accordance with Section 4, the RSUs or the
rights represented thereby may not be sold, pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of the Participant
to any party (other than the Company), or assigned or transferred by such
Participant, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of the RSUs will be forfeited by the
Participant and all of the Participant’s rights to such RSUs shall immediately
terminate without any payment or consideration from the Company.

 

7. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan shall govern. All capitalized terms used and
not defined herein shall have the meaning given to such terms in the Plan.

 

8. Taxes. The Participant acknowledges that, regardless of any action taken by
the Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSU, including, but
not limited to, the grant, vesting or settlement of the RSUs, the subsequent
sale of shares of Common Stock acquired pursuant to such settlement and the
receipt of any dividends and/or dividend equivalent; and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the RSUs to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Participant is
subject to Tax-Related Items in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.



--------------------------------------------------------------------------------

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or either of their
respective agents, at their discretion, to satisfy any applicable withholding
obligations with regard to all Tax-Related Items by one or a combination of the
following: (a) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer; or
(b) withholding from proceeds of the sale of shares of Common Stock acquired
upon vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or (c) withholding in shares of Common Stock to be issued
upon settlement of the RSUs, provided, however that if the Participant is a
Section 16 officer of the Company under the Exchange Act, then the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) shall
establish the method of withholding from alternatives (a)-(c) herein and, if the
Committee does not exercise its discretion prior to the Tax-Related Items
withholding event, then the Participant shall be entitled to elect the method of
withholding from the alternatives above.

Depending on the withholding method, the Company may withhold or account for
Tax- Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Common Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Common
Stock, for tax purposes, the Participant is deemed to have been issued the full
number of shares of Common Stock subject to the vested RSUs, notwithstanding
that a number of the shares of Common Stock are held back solely for the purpose
of paying the Tax-Related Items.

Finally, the Participant agrees to pay to the Company or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares of Common Stock or the proceeds of the
sale of shares of Common Stock if the Participant fails to comply with the
Participant’s obligations in connection with the Tax- Related Items.

 

9. Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by the Company shall be implied by the Company’s forbearance or failure to take
action. No provision of this Agreement shall be given effect to the extent that
such provision would cause any tax to become due under Section 409A of the Code.



--------------------------------------------------------------------------------

10. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement shall impair any such right, power or remedy of such party,
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

 

11. No Special Employment Rights; No Right to Award. Nothing contained in the
Plan or any Award shall confer upon the Participant any right with respect to
the continuation of his, or any new, Employment by or service to the Company or
the Employer or interfere in any way with the right of the Company or the
Employer at any time to terminate such Employment or service or to increase or
decrease the employment compensation of the Participant from the rate in
existence at the time of the grant of the RSUs. The rights or opportunity
granted to the Participant on the making of an Award shall not give the
Participant any additional rights to compensation or damages in consequence of
either: (i) the Participant giving or receiving notice of termination of his
office or Employment; (ii) the loss or termination of his office or Employment
with the Company or its Subsidiaries for any reason whatsoever; or (iii) whether
or not the termination (and/or giving of notice) is ultimately held to be
wrongful or unfair.

 

12. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other RSU
grant materials by and among, as applicable, the Employer, the Company and their
respective Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of Data



--------------------------------------------------------------------------------

may be located in the United States or elsewhere, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The Participant understands that if
he resides outside the United States, he may request a list with the names and
addresses of any potential recipients of Data by contacting his or her local
human resources representative. The Participant authorizes the Company, Morgan
Stanley Smith Barney and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that if he resides outside the United States, he may, at
any time, view Data, request information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his local
human resources representative. Further, the Participant understands that he or
she is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke his
consent, his Employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant RSUs or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing his consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he may contact his local human resources
representative.

 

13. Integration. This Agreement, the Separation Agreement and the other
documents referred to herein or delivered pursuant hereto which form a part
hereof contain the entire understanding of the parties with respect to the
subject matter of this Agreement. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein and in the
Plan. This Agreement, including without limitation the Plan, and the Separation
Agreement supersede all prior agreements and understandings between the parties
with respect to the subject matter of this Agreement.

 

14.

Clawback Policies. Notwithstanding anything in the Plan to the contrary, the
Company or any of its Subsidiaries or Affiliates will be entitled (i) to recoup
compensation of whatever kind paid to a Participant under the Plan by the
Company or any of its Subsidiaries or Affiliates at any time to the extent
permitted or required by applicable law, Company policy and/or the requirements
of an exchange on which the Company’s shares of Common Stock are listed for
trading, in each case, as in effect from time to time, and (ii) to cancel all or
any portion of this RSUs (whether vested or unvested) and/or require repayment
of any sums (including, in the case of shares of Common Stock, the value of such
shares) or amounts which were received by the Participant in respect of the RSUs
in the event the Participant has breached any existing protective covenants,
including but not limited to confidentiality, non-solicitation,
non-interference, or non-



--------------------------------------------------------------------------------

  competition agreements with the Company or any of its Subsidiaries or
Affiliates under or referred to in the Separation Agreement, and by accepting
the RSUs pursuant to the Plan and this Agreement, Participant authorizes such
clawback and agrees to comply with any Company request or demand for such
recoupment.

 

15. Policy Against Insider Trading. By accepting this grant of RSUs, the
Participant acknowledges that the Participant is bound by all the terms and
conditions of the Company’s insider trading policy as may be in effect from time
to time. The Participant further acknowledges that, depending on the
Participant’s country, the Participant may be subject to insider trading
restrictions and/or market abuse laws, which may affect the Participant’s
ability to acquire or sell shares of Common Stock or rights to shares of Common
Stock (e.g., RSUs) under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the Participant’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under the Company’s insider trading policy as may be in effect from time
to time. The Participant acknowledges that it is the Participant’s
responsibility to comply with any applicable restrictions, and the Participant
should speak to his personal advisor on this matter.

 

16. Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant
may be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Common Stock or cash (including dividends and the proceeds arising from the
sale of shares of Common Stock) derived from his participation in the Plan, to
and/or from a brokerage/bank account or legal entity located outside the
Participant’s country. The applicable laws of the Participant’s country may
require that he report such accounts, assets, the balances therein, the value
thereof and/or the transactions related thereto to the applicable authorities in
such country. The Participant acknowledges that he is responsible for ensuring
compliance with any applicable foreign asset/account, exchange control and tax
reporting requirements and should consult his personal legal advisor on this
matter.

 

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
the provisions governing conflict of laws.

 

19. Venue. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Award and this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of Texas and agree that such litigation shall be
conducted only in the courts of Tarrant County, Texas, or the federal courts for
the Northern District of Texas, and no other courts where the grant of this
Award is made and/or to be performed.

 

20. Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:



--------------------------------------------------------------------------------

(a) the Plan is established voluntarily by the Company, is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

(b) the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;

(c) all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;

(d) the Participant is voluntarily participating in the Plan;

(e) the RSUs and any shares of Common Stock acquired under the Plan, and the
income and value of the same, are not intended to replace any pension rights or
compensation;

(f) the RSUs and any shares of Common Stock acquired under the Plan, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

(g) the future value of the shares of Common Stock underlying the RSU is
unknown, indeterminable, and cannot be predicted with certainty;

(h) no claim or entitlement to compensation or damages shall arise from the
forfeiture of the RSUs in accordance with the terms hereof, and in consideration
of the grant of the RSUs, the Participant agrees not to institute any such claim
against the Company, the Employer, or any of the other Subsidiaries or
Affiliates of the Company;

(i) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;

(j) unless otherwise agreed with the Company, the RSUs and any shares of Common
Stock acquired under the Plan and the income and value of same, are not granted
as consideration for, or in connection with, the service the Participant may
provide as a director of a Subsidiary or Affiliate;

 

21.

No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s



--------------------------------------------------------------------------------

  participation in the Plan, or the Participant’s acquisition or sale of the
underlying shares of Common Stock. The Participant should consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

22. Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares of Common Stock
issuable upon vesting/settlement of the RSUs prior to the completion of any
registration or qualification of the shares of Common Stock under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the shares of Common Stock
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance or sale of the
shares of Common Stock. Further, the Participant agrees that the Company shall
have unilateral authority to amend the Plan and the Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of shares of Common Stock.

 

23. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

24. Language. If the Participant has received this Agreement, or any other
document related to the RSUs and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.

 

25. Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in any appendix
to this Agreement for the Participant’s country (the “Appendix”). Moreover, if
the Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.

 

26. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any shares of Common Stock acquired upon vesting/settlement of the RSUs,
to the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.



--------------------------------------------------------------------------------

27. Participant Acknowledgment. By the Participant’s electronic acceptance of
this Agreement, the Participant hereby acknowledges receipt of a copy of the
Plan and agrees that this Award is granted under and governed by the terms and
conditions of the Plan and this Agreement. The Participant further acknowledges
that all decisions, determinations and interpretations of the Committee in
respect of the Plan and this Agreement shall be final and conclusive. The
Participant acknowledges that there may be adverse tax consequences upon
vesting/settlement of the RSUs or disposition of the underlying shares of Common
Stock and that the Participant should consult a tax advisor prior to such
vesting or disposition. Finally, the Participant acknowledges that the
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to accepting this Agreement
and fully understands all provisions of the Plan and this Agreement

*        *        *         *        *